Appeal from a judgment of the Supreme Court (Demarest, J.), entered July 12, 1995 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
After being convicted of sodomizing his two minor daughters, petitioner was sentenced to a prison term of 8 to 24 years. He challenges a determination of respondent denying his third request for release on parole. He argues that the Board did not consider the appropriate factors in making its determination and that the denial constitutes double jeopardy. The record discloses that respondent considered the serious nature of the crime, petitioner’s failure to participate in sex offender’s counseling, petitioner’s lack of remorse and the vulnerability of the victims in making its determination. Inasmuch as these were appropriate factors for respondent to consider, we find no reason to disturb its discretionary determination (see, Matter of Walker v New York State Div. of Parole, 203 AD2d 757; Matter of Patterson v New York State Bd. of Parole, 202 AD2d 940). We further find that petitioner’s double jeopardy claim is conclusory and without merit.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.